MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                 Jun 23 2020, 9:33 am
court except for the purpose of establishing
                                                                                CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Shawn N. Rountree                                        Curtis T. Hill, Jr.
Frankfort, Indiana                                       Attorney General of Indiana
                                                         Samuel J. Dayton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jerrin Alan Staker,                                      June 23, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1159
        v.                                               Appeal from the
                                                         Clinton Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Bradley K. Mohler, Judge
                                                         Trial Court Cause No.
                                                         12C01-1711-F6-1210



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1159 | June 23, 2020                      Page 1 of 7
[1]   Jerrin Alan Staker (“Staker”) was convicted after a jury trial of escape 1 as a

      Level 6 felony, pleaded guilty to being a habitual offender,2 and was sentenced

      to 365 days for the escape conviction, enhanced by 730 days for the habitual

      offender adjudication, all executed. Staker appeals his conviction for escape,

      arguing that the State failed to present sufficient evidence to support his

      conviction.


[2]   We affirm.


                                       Facts and Procedural History
[3]   On August 31, 2016, Staker was sentenced to 912 days after being convicted of

      Level 5 felony battery resulting in serious bodily injury in cause number 12C01-

      1509-F3-896 (“Cause 896”). State’s Ex. 1; Appellant’s App. Vol. 2 at 88. In

      sentencing Staker in Cause 896, the trial court ordered that he was permitted to

      serve the final 182 days of his sentence on home detention through community

      corrections if accepted and approved by Clinton County Community

      Corrections. State’s Ex. 1; Appellant’s App. Vol. 2 at 88. The trial court’s jail

      order, which was incorporated into the final sentencing order, specifically

      stated, “community corrections is authorized on standard terms . . . .” State’s Ex.

      1 (emphasis added); Appellant’s App. Vol. 2 at 89. The community corrections

      rules and regulations of Clinton County are reviewed annually by an advisory




      1
          See Ind. Code § 35-44.1-3-4(b).
      2
          See Ind. Code § 35-50-2-8.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1159 | June 23, 2020   Page 2 of 7
      board that includes, among other people, “both judges” in Clinton County. Tr.

      Vol. 2 at 29-30.


[4]   On September 19, 2017, Staker signed the Clinton County Community

      Corrections Adult Home Detention Rules and Regulations, agreeing to abide

      by the rules and regulations of the Clinton County community corrections

      home detention program. State’s Ex. 3. By signing this form, Staker

      acknowledged that if he failed to comply with the conditions in the agreement,

      his home detention could be revoked and his suspended sentence imposed and

      that “[v]iolation of the order for home detention may subject [him] to

      prosecution for the crime of escape under [Indiana Code section] 35-44.1-3-4.”
Id. He also agreed to the following rules and regulations, which were both

      written and read aloud to Staker:


              10. I understand and agree not to possess or consume any
              alcoholic beverage, illegal or illicit drugs or controlled substances
              or over the counter drugs containing alcohol, except as prescribed
              by a licensed physician. . . .


              ....


              13. I understand that I must obey all the laws of the local, state,
              and federal government. Failure to do so may result in a
              violation.


      Id.; Tr. Vol. 2 at 29, 38.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1159 | June 23, 2020   Page 3 of 7
[5]   Staker submitted to his first drug screen as required by the agreement on

      September 26, 2017 and produced a negative result. Tr. Vol. 2 at 35. During

      October 2017, Staker failed to report for four drug screens. Id. On October 26,

      2017, he did report for a urine drug screen, in which he tested positive for

      methamphetamine. State’s Ex. 2. After Staker tested positive for

      methamphetamine, a Clinton County community corrections case manager

      spoke with him in person about the results, and Staker admitted to the case

      manager that he had used methamphetamine. Tr. Vol. 2 at 36.


[6]   On November 3, 2017, a notice of violation of term of community corrections

      was filed in Cause 896, alleging that Staker had tested positive for

      methamphetamine and that he had admitted to ingesting methamphetamine

      when confronted with the results of the drug screen. State’s Ex. 2; Tr. Vol. 2 at

      23, 25. On November 9, 2017, Staker appeared in front of the trial court for the

      violation and admitted to the violation. Tr. Vol. 2 at 25, 28-29.


[7]   On November 7, 2017, the State charged Staker with Level 6 felony escape

      under cause number 12C01-1711-F6-1210. Appellant’s App. Vol. 2 at 12. On

      January 31, 2019, the State filed a motion for leave to file a habitual offender

      sentencing enhancement, which the trial court granted the same day. Id. at 24,

      27-28. A jury trial was held on April 1, 2019. Id. at 8, 73-75. While the jury

      deliberated on the escape charge, Staker pleaded guilty to being a habitual

      offender, and the trial court took the plea under advisement pending the jury’s

      verdict. Id. at 73-75. After deliberations, the jury found Staker guilty of Level 6

      felony escape. Id. at 73-75, 79. On April 25, 2019, the trial court sentenced

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1159 | June 23, 2020   Page 4 of 7
      Staker to 365 days for the escape conviction, enhanced by 730 days for the

      habitual offender adjudication, all executed. Id. at 80-81. Staker now appeals.


                                     Discussion and Decision
[8]   Staker appeals his conviction for escape as a Level 6 felony, challenging the

      sufficiency of the evidence showing that he violated a home detention order.

      Specifically, Staker maintains that the home detention rules and regulations that

      he agreed to abide by on September 19, 2017 were not “a home detention order

      as described in [Indiana Code section] 35-44.1-3-4(b).” Appellant’s Br. at 9.

      Staker contends that the State only proved a violation of home detention rules

      and regulations, and he asserts that, as a matter of statutory interpretation,

      those home detention rules and regulations are not, by themselves, a home

      detention order. However, as the State correctly urges in its response to

      Staker’s contention, we need not address that question of statutory

      interpretation because the trial court’s order sentencing Staker to home

      detention in Cause 896 obligated him to comply with the rules and regulations

      of community corrections and home detention. State’s Ex. 1; Appellant’s App.

      Vol. 2 at 89.


[9]   When we review the sufficiency of evidence to support a conviction, we do not

      reweigh the evidence or assess the credibility of the witnesses. Lehman v. State,

      55 N.E.3d 863, 868 (Ind. Ct. App. 2016), trans. denied. We consider only the

      evidence most favorable to the trial court’s ruling and the reasonable inferences

      that can be drawn from that evidence. Lock v. State, 971 N.E.2d 71, 74 (Ind.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1159 | June 23, 2020   Page 5 of 7
       2012). We also consider conflicting evidence in the light most favorable to the

       trial court’s ruling. Oster v. State, 992 N.E.2d 871, 875 (Ind. Ct. App. 2013),

       trans. denied. A conviction will be affirmed if there is substantial evidence of

       probative value such that a reasonable trier of fact could have concluded the

       defendant was guilty beyond a reasonable doubt. Wolf v. State, 76 N.E.3d 911,

       915 (Ind. Ct. App. 2017).


[10]   Here, Staker was convicted of Level 6 felony escape. In order to prove that he

       committed the offense, the State was required to prove beyond a reasonable

       doubt that he “knowingly or intentionally violate[d] a home detention order or

       intentionally remove[d] an electronic monitoring device or GPS tracking device

       . . . .” Ind. Code § 35-44.1-3-4(b).


[11]   The order sentencing Staker stated that he was permitted to serve the final 182

       days of his sentence in Cause 896 in the community corrections program “on

       standard terms.” State’s Ex. 1.3 The director of the Clinton County community

       corrections program testified at Staker’s trial that “both judges” are included on

       an advisory board that approves the home detention rules and regulations. Tr.

       Vol. 2 at 19, 30. He also testified that the rule against consuming illicit or illegal

       substances was specifically set out in the home detention rules and regulations.
Id. at 29-30. Methamphetamine is an “illegal drug.” See Ind. Code § 35-48-4-




       3
         This statement was contained in the jail order issued on August 31, 2017. State’s Ex. 1. On the same date,
       the trial court issued a sentencing order, which contained the statement, “[T]he Court incorporates all other
       terms and conditions contained in the Jail Order.” Appellant’s App. Vol. 2 at 89.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1159 | June 23, 2020                      Page 6 of 7
       6.1 (prohibiting possession of methamphetamine); Tr. Vol. 2 at 30. Given the

       evidence presented, the jury could reasonably have concluded that the use of

       the words “standard terms” contained in the sentencing order, see State’s Ex. 1,

       included the home detention rules and regulations, which had been judicially

       approved, and that Staker was required to follow such rules and regulations as

       part of being allowed to serve time on home detention. Before Staker began his

       home detention, he signed the home detention rules and regulations and agreed

       to abide by them. By doing so, he was agreeing to the home detention rules

       and regulations, which had been ordered by the trial court, and these home

       detention rules and regulations prohibited him from consuming illegal drugs or

       otherwise violating the law. It was, therefore, reasonable for the jury to find

       that Staker had violated a home detention order when he violated the home

       detention rules and regulations by consuming methamphetamine. We conclude

       that the State presented sufficient evidence to prove that Staker knowingly or

       intentionally violated a home detention order and to support his conviction for

       Level 6 felony escape.


[12]   Affirmed.


       Najam, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1159 | June 23, 2020   Page 7 of 7